Case 1:15-cv-00793-PLM-PJG ECF No. 109, PageID.6043 Filed 04/30/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN

 INNOVATIVE ACCOUNTING       )
 SOLUTIONS, INC., a Michigan )
 Corporation, individually and as
                             )
 the representative of a class of
                             )
 similarly-situated persons, )                 No. 1:15-cv-00793-PLM-PJG
                             )
                 Plaintiff,  )                 Judge Paul L. Maloney
                             )
         v.                  )                 M.J. Phillip J. Green
                             )
 CREDIT PROCESS ADVISORS,    )
 INC.,                       )
                             )
                 Defendants. )

    PLAINTIFF’S MOTION TO AMEND THE CLASS DEFINITION

       Plaintiff Innovative Accounting Solutions, Inc. (“Innovative”),

 hereby moves this Court for an order pursuant to Federal Rule of Civil

 Procedure 23 amending the definition of the class certified on March 26,

 2020, to include all of the fax broadcasts sent by Defendants. In support

 of its motion, Plaintiff states as follows:

       1.    This lawsuit involves three mass fax broadcasts that took

 place on April 8-9, April 15-16, and April 23-24, 2015. Plaintiff received

 faxes in each of the three broadcasts.




                                       1
Case 1:15-cv-00793-PLM-PJG ECF No. 109, PageID.6044 Filed 04/30/21 Page 2 of 5




      2.    On March 26, 2020, the Court entered an order certifying the

 following class:

      All persons sent one or more telephone facsimile messages on April
      23 or April 24, 2015 about a “Know Your Customer” seminar by
      Credit Process Advisors to be held on April 29, 2015, at Hawthorne
      Suites of Troy, Michigan. [ECF 84]

      3.    A class was certified only as to the April 23-24 broadcast

 because, at the time, that was the only transmission log Defendant had

 produced. ECF 83, 84.

      4.    Following     the Court’s decision on class certification,

 Defendants produced two additional fax logs. ECF 85-1, 85-2. The

 additional fax logs show transmissions—largely to the same recipients as

 the April 23 and 24 broadcast—on April 8-9 and April 15-16, 2015,

 respectively. Id.

      5.    Based on these additional transmission logs produced after

 the Court’s certification decision, Plaintiff seeks to amend the class

 definition as follows:

      All persons sent one or more telephone facsimile messages on April
      8, April 9, April 15, April 16, April 23 or April 24, 2015 about a
      “Know Your Customer” seminar by Credit Process Advisors to be
      held on April 29, 2015, at Hawthorne Suites of Troy, Michigan.
      (emphasis added).


                                      2
Case 1:15-cv-00793-PLM-PJG ECF No. 109, PageID.6045 Filed 04/30/21 Page 3 of 5




         6.     Such an amendment is warranted to include all identified fax

 recipients for the reasons discussed in the Court’s class certification

 decision. ECF 83 at 10-12. It will not prejudice any party.

         7.     Counsel for Defendant Account Adjustment Bureau was

 provided a copy of this motion but has not indicated whether or not that

 defendant opposes the motion as of the time of filing.1

         WHEREFORE, for the foregoing reasons, Plaintiff respectfully

 requests that the Court amend the class definition to include fax

 transmissions sent on April 8, 9, 15, and 16, 2015, and for such further

 relief as the Court deems appropriate.



 Dated: April 30, 2020                     Respectfully submitted,

                                           Innovative Accounting Solutions,
                                           Inc., on behalf of itself and a class of
                                           similarly-situated persons

                                           By: s/ Phillip A. Bock
                                               One of their attorneys




 1   Defendant Credit Process Advisors is currently unrepresented.
                                            3
Case 1:15-cv-00793-PLM-PJG ECF No. 109, PageID.6046 Filed 04/30/21 Page 4 of 5




                                     Phillip A. Bock
                                     David M. Oppenheim
                                     Bock, Hatch, Lewis & Oppenheim, LLC
                                     134 N. La Salle St., Ste. 1000
                                     Chicago, IL 60603
                                     Telephone: 312-658-5500

                                     Mark K. Wasvary
                                     Mark K. Wasvary, P.C.
                                     2401 W. Big Beaver Rd., Ste. 100
                                     Troy, MI 48084
                                     Telephone: 248-649-5667




                                      4
Case 1:15-cv-00793-PLM-PJG ECF No. 109, PageID.6047 Filed 04/30/21 Page 5 of 5




                            CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2021, I caused the foregoing to be
 filed using the Court’s CM/ECF System which will send notification of
 such filing to all counsel of record.


                                               s/ Phillip A. Bock




                                      5
